 Case: 1:16-cv-08637 Document #: 4357 Filed: 02/26/21 Page 1 of 3 PageID #:292874




                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

 IN RE BROILER CHICKEN ANTITRUST                     Civil Action No. 1:16-cv-08637
 LITIGATION
                                                     Judge Thomas M. Durkin
 This Document Relates to:                           Magistrate Judge Jeffrey T. Gilbert

 Zaxby’s Franchising LLC v. Tyson Foods, Inc. et     Jury Trial Demanded
 al., Case No. 1:21-cv-00486


                                  AMENDED COMPLAINT
       1.      Plantiff Zaxby’s Franchising LLC ( “Zaxby’s”) hereby amends its Complaint

(ECF 1) in Case No. 1:21-cv-00486, and its claims and allegations in and the Direct Action

Plaintiffs’ Amended Consolidated Complaint and Demand for Jury Trial, filed in In re Broiler

Antitrust Litigation, Case No. 1:16-cv-08637 (ECF 4243) (“DAP Consolidated Complaint”), to

name the following Defendants: Fieldale Farms Corporation (“Fieldale”); Utrecht-America

Holdings, Inc. and its subsidiaries, Rabo AgriFinance LLC, Rabobank USA Financial

Corporation, and Utrecht-America Finance Co. (collectively “Rabobank”); and Keystone Foods

LLC and its wholly owned subsidiaries and affiliated entities Keystone Foods Corporation,

Equity Group Eufaula Division, LLC, Equity Group Kentucky Division LLC, and Equity Group

Georgia Division LLC (collectively “Keystone”).

        2.     Zaxby’s incorporates by reference the factual allegations and reservations of

rights contained in the DAP Amended Consolidated Complaint, amending its row in Section II’s

Chart of Direct-Action Plaintiff Cases as follows:




                                                1
 Case: 1:16-cv-08637 Document #: 4357 Filed: 02/26/21 Page 2 of 3 PageID #:292875




                        Operative
                       Complaint
                                           Named              Named-Co-
                        (Reference
      Plaintiff Name                   Defendants (Not        Conspirators         Causes of Action
                       is to Sealed
                                         Previously             (if any)
                        Version, if
                                         Dismissed)
                       applicable)
      Zaxby’s         21-cv-00486     Claxton; Mar-         Amick;             Count I (Sherman Act
      Franchising LLC                 Jac; Agri             George’s; Peco;    Claim for all
                                      Stats;                Allen Harim;       Anticompetitive Conduct)
                                      Case;                 Marshall Durbin;
                                      Foster Farms;         Defendant
                                      Harrison;             Family Co-
                                      House                 Conspirators
                                      of Raeford,
                                      Koch;
                                      Mountaire;
                                      O.K.
                                      Foods; Perdue;
                                      Pilgrim’s
                                      Pride,
                                      Sanderson;
                                      Simmons;
                                      Tyson; Wayne;
                                      Fieldale; Rabobank;
                                      Keystone



                                        PRAYER FOR RELIEF

WHEREFORE, Zaxby’s respectfully requests that the Court:

          A.     Enter joint and several judgments against Defendants in favor of Zaxby’s;

          B.     Award Zaxby’s damages in an amount to be determined at trial to the maximum

extent allowed under federal antitrust laws, and enter a joint and several judgment in favor of

Zaxby’s against Defendants in an amount to be trebled as provided by law;

          C.     Award Zaxby’s post-judgment interest as provided by law, with such interest to

be awarded at the highest legal rate;

          D.     Award Zaxby’s attorneys’ fees, litigation expenses, and costs, as provided by law;

and

          E.     Grant Zaxby’s such other and further relief that the Court may deem just and

proper.


                                                       2
 Case: 1:16-cv-08637 Document #: 4357 Filed: 02/26/21 Page 3 of 3 PageID #:292876




                                       JURY DEMAND

        Pursuant to Federal Rule of Civil Procedure 38(b), BRI demands a trial by jury on all

issues so triable.

Dated: February 26, 2021                            Respectfully submitted,

                                                    ZAXBY’S FRANCHISING LLC

                                                    By: /s/    Lori P. Lustrin
                                                    Robert W. Turken (pro hac vice)
                                                    Lori P. Lustrin (pro hac vice)
                                                    Scott N. Wagner (pro hac vice)
                                                    BILZIN SUMBERG BAENA PRICE &
                                                    AXELROD LLP
                                                    1450 Brickell Ave., Suite 2300
                                                    Miami, Florida 33131-3456
                                                    Telephone: 305-374-7580
                                                    Facsimile: 305-374-7593
                                                    rturken@bilzin.com
                                                    llustrin@bilzin.com
                                                    swagner@bilzin.com

                                                    Andrew P. Bleiman
                                                    MARKS & KLEIN, LLP
                                                    1363 Shermer Road, Suite 318
                                                    Northbrook, Illinois 60062
                                                    Telephone: 312-206-5162
                                                    Facsimile: 312-420-5568
                                                    andrew@marksklein.com




                                                3
